DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  In Line 2, the word “withdrawn” should be replaced with the word --withdrawal--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In Line 3, the word “withdrawn” should be replaced with the word --withdrawal--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In Line 2, the second instance of the word “and” should be replaced with the word --wherein--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In Line 3, the word “include” should be replaced with the word --including--. In Line 5, the word “and” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 at Line 2 recites the limitation “the inserter” and “the force applied by the ejection rod”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the limitations are being interpreted as “the distal opening” and “a force applied by the ejection rod”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US PG Pub No. 2017/0049467) in view of Wengreen et al. (US PG Pub. No. 2010/0094252).
Regarding Claims 1-10, Foster et al. discloses an introducer apparatus (100, Figs. 1A-1C, Paragraphs [0053-0061]) for positioning an implantable medical device (medical device, not shown, Paragraph [0053]) within a patient, the apparatus comprising: a housing (102, Fig. 1A) having a proximal opening (108, Fig. 1C) and a distal opening (110, Fig. 1A) and an intermediate portion (112, Fig. 1A) sized to contain the implantable medical device (via opening 114, Fig. 1A, Paragraph [0053]), wherein the intermediate portion includes a first surface (upper left inner surface within aperture through housing) and a second surface (lower right inner surface within aperture through housing); and an ejection rod (122, Fig. 1B, Paragraph [0058]) configured to pass through the proximal opening (126 is inserted through proximal opening 108, Paragraph [0058]) and eject the implantable medical device from the housing through the distal opening of the housing (Paragraph [0058]); and an inserter (116, Fig. 1A) arranged at and extending from a distal portion of the housing (Paragraph [0054]).
Foster et al. fails to disclose the intermediate portion including a stop including one or more raised surfaces configured to position the implantable medical device adjacent the distal opening prior to ejection, wherein one of the first surface and the second surface includes the stop, wherein the stop is configured to maintain positioning of the ejection rod within the housing prior to loading of the implantable medical device, wherein the stop is configured to maintain a distal portion of the ejection rod adjacent the distal opening prior to withdrawal of the ejection rod toward the proximal opening for loading of the implantable medical device, wherein the stop includes two raised portions and the two raised portions are configured to maintain a distal portion of the ejection rod between the raised portions prior to withdrawal of the ejection rod toward the proximal opening for loading of the implantable medical device, wherein the stop includes two curved surfaces and one of the curved surfaces has a greater height than the other of the curved surfaces, wherein the stop is configured to hold the implantable medical device adjacent the inserter and release the medical device in response to a force applied by the ejection rod, wherein the stop is configured to bias the implantable medical device toward the distal opening in response to a force applied by the ejection rod to release the implantable medical device through the distal opening of the housing, and wherein the stop is configured to maintain the implantable medical device adjacent the distal opening and release the implantable medical device in response to a force applied by the ejection rod.
Wengreen et al. discloses a subcutaneous delivery tool (100, Figs. 1-2, 4A-4B, 5A-5B, Paragraphs [0025-0035, 0038]) for positioning an implantable medical device (30) within a patient, the tool comprising a housing (10) having a proximal opening (aperture through 43, Fig. 1A) and a distal opening (aperture through 22, Fig. 1A) and an intermediate portion (body 20 of 10) therebetween, an ejection rod (delivery assembly including plunger 45, Fig. 1B, Paragraph [0028]) configured to pass through the proximal opening and eject the medical device from the housing through the distal opening of the housing (Fig. 1B, Paragraphs [0047-0048]), and wherein an inner surface within the bore through the intermediate portion near the distal opening comprises a friction engagement feature in the form of a stop (300 in Figs. 4A-4B; 300’ in Figs. 5A-5B) configured to engage the medical device (30) and prevent the device from falling out of the tool before successful implantation (Paragraph [0038]). Wengreen et al. further discloses that “The friction engagement feature 300 may have any shape that puts a relatively slight, positive pressure on the micro-device 30, but which pressure may be overcome by the sliding movement of the plunger 45.  For example, as illustrated in FIGS. 4A and 4B, the friction engagement feature 300 is formed along a portion of the dissection body 20 as a relatively curved rectangular single piece spring.  FIGS. 5A and 5B illustrate another example embodiment of a friction feature 300', formed along a portion of the dissection body 20 as a notch surrounded by two thin cutouts to form another type of spring. The friction engagement features 300 and 300' may be formed integrally with the dissection body 20.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a friction engagement feature in the form of a curved spring stop on the first inner surface of the bore through the intermediate portion near the distal opening and add a friction engagement feature in the form of an elongated spring on the second inner surface of the bore through the intermediate portion near the distal opening of Foster et al. as taught by Wengreen et al. in order to provide the tool with a means for preventing the device from falling out of the tool prior to successful implantation within the patient. 
Regarding Claims 11-16 & 18, Foster et al. discloses an introducer apparatus (100, Figs. 1A-1C, Paragraphs [0053-0061]) for positioning an implantable medical device (medical device, not shown, Paragraph [0053]) within a patient, the apparatus comprising: a housing (102, Fig. 1A) having a proximal opening (108, Fig. 1C), a distal opening (110, Fig. 1A), and an intermediate portion (112, Fig. 1A) sized to contain the implantable medical device (via opening 114, Fig. 1A, Paragraph [0053]); wherein the intermediate portion includes a first surface (upper half of surfaces forming aperture through housing) and a second surface (lower half of surfaces forming aperture through housing); and an ejection rod (122, Fig. 1B, Paragraph [0058]) including two laterally opposing surfaces (left and right side surfaces as seen in Fig. 1B) tapering inwardly toward a longitudinally axis of the ejection rod (left and right side surfaces of 122 are bulbous and curve inwardly toward the central axis of 122 at their central portions) and configured to pass through the proximal opening (126 is inserted through proximal opening 108, Paragraph [0058]) and eject the implantable medical device from the housing through the distal opening of the housing (Paragraph [0058]), wherein a bottom surface of the ejection rod (bottom surface) is tapered inwardly reducing a diameter of the ejection rod (bottom surface is bulbous and curves inwardly toward the central axis of 122 at its central portion), wherein a top surface (138, Fig. 1B) of the ejection rod is substantially planar, and wherein the bottom surface of the ejection rod is adjacent the second surface of the intermediate portion of the housing (Fig. 1A); and an inserter (116, Fig. 1A) arranged at and extending from a distal portion (adjacent 102A, Fig. 1A) of the housing (Paragraph [0054]), wherein the inserter is arranged along the first surface (Fig. 1A). 
Foster et al. fails to disclose wherein the second surface of the intermediate portion includes a stop including one or more raised surfaces configured to position and hold the implantable medical device adjacent the distal opening and inserter prior to ejection and release the medical device in response to a force applied by the ejection rod, wherein the stop is configured to bias the implantable medical device toward the inserter in response to the force applied by the ejection rod to release the implantable medical device through the distal opening of the housing.
Wengreen et al. discloses a subcutaneous delivery tool (100, Figs. 1-2, 4A-4B, 5A-5B, Paragraphs [0025-0035, 0038]) for positioning an implantable medical device (30) within a patient, the tool comprising a housing (10) having a proximal opening (aperture through 43, Fig. 1A) and a distal opening (aperture through 22, Fig. 1A) and an intermediate portion (body 20 of 10) therebetween, an ejection rod (delivery assembly including plunger 45, Fig. 1B, Paragraph [0028]) configured to pass through the proximal opening and eject the medical device from the housing through the distal opening of the housing (Fig. 1B, Paragraphs [0047-0048]), and wherein an inner surface within the bore through the intermediate portion near the distal opening comprises a friction engagement feature in the form of a stop (300 in Figs. 4A-4B; 300’ in Figs. 5A-5B) configured to engage the medical device (30) and prevent the device from falling out of the tool before successful implantation (Paragraph [0038]). Wengreen et al. further discloses that “The friction engagement feature 300 may have any shape that puts a relatively slight, positive pressure on the micro-device 30, but which pressure may be overcome by the sliding movement of the plunger 45.  For example, as illustrated in FIGS. 4A and 4B, the friction engagement feature 300 is formed along a portion of the dissection body 20 as a relatively curved rectangular single piece spring.  FIGS. 5A and 5B illustrate another example embodiment of a friction feature 300', formed along a portion of the dissection body 20 as a notch surrounded by two thin cutouts to form another type of spring. The friction engagement features 300 and 300' may be formed integrally with the dissection body 20.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a friction engagement feature in the form of a spring stop on the inner surface of the bore through the intermediate portion near the distal opening of Foster et al. as taught by Wengreen et al. in order to provide the tool with a means for preventing the device from falling out of the tool prior to successful implantation within the patient. 
Regarding Claim 17, the combination of Foster et al. and Wengreen et al. discloses the claimed invention as stated above in claim 11, except wherein the housing includes a clip configured to release the implantable medical device within the housing in the pathway of the ejection rod. However, Foster et al. discloses a related embodiment of subcutaneous introducer tool (300) in Fig. 3C wherein the intermediate portion of the housing comprises a magazine clip (332) for holding and positioning the implantable medical device (Paragraph [0070]) to allow for contact with the ejection rod after the ejection rod is pulled toward the proximal opening, and Foster et al. teaches that “the magazine clip (332) may be formed as part of the intermediate portion 314, which is sized to contain the implantable medical device 302, and may house the implantable medical device 302, to allow for passage of the ejection rod 316 through both the proximal opening 308 and the distal opening 312 without contacting the implantable medical device 302.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the combination to add a magazine clip to the intermediate portion as taught by Foster et al. in order to provide the apparatus with a means for holding the implantable medical device. 
Regarding Claims 19-20, Foster et al. discloses a method comprising: arranging an implantable medical device (implantable medical device, not shown, Paragraph [0053]) within an introducer (100, Figs. 1A-1C, Paragraphs [0053-0061]), the introducer including an ejection rod (122, Fig. 1B, Paragraph [0058]) and a housing (102, Fig. 1A)  having a proximal opening (108, Fig. 1C) and a distal opening (110, Fig. 1A); arranging the implantable medical device adjacent to the distal opening (Paragraph [0058]); and passing the implantable medical device from the housing through the distal opening of the housing (device is ejected from opening 114 through the distal opening 110, Paragraph [0058]); and withdrawing the ejection rod distally prior to arranging the implantable medical device within the introducer (pulling back 122 toward 108 to allow the medical device to be inserted into 114 prior to being pushed forward and out from the distal opening 110, see Fig. 3A for example, Paragraphs [0057-0061]).
Foster et al. does not disclose the housing having a stop; arranging the implantable medical device to contact the stop adjacent to the distal opening; passing the implantable medical device over the stop and from the housing through the distal opening of the housing; and withdrawing the ejection rod distally from the stop prior to arranging the implantable medical device within the introducer.
Wengreen et al. discloses a subcutaneous delivery tool (100, Figs. 1-2, 4A-4B, 5A-5B, Paragraphs [0025-0035, 0038]) and method for positioning an implantable medical device (30) within a patient, the tool comprising a housing (10) having a proximal opening (aperture through 43, Fig. 1A) and a distal opening (aperture through 22, Fig. 1A) and an intermediate portion (body 20 of 10) therebetween, an ejection rod (delivery assembly including plunger 45, Fig. 1B, Paragraph [0028]) passing through the proximal opening for ejecting the medical device from the housing through the distal opening of the housing (Fig. 1B, Paragraphs [0047-0048]), and wherein an inner surface within the bore through the intermediate portion near the distal opening comprises a friction engagement feature in the form of a stop (300 in Figs. 4A-4B; 300’ in Figs. 5A-5B) configured to engage the medical device (30) and prevent the device from falling out of the tool before successful implantation (Paragraph [0038]). Wengreen et al. further discloses that “The friction engagement feature 300 may have any shape that puts a relatively slight, positive pressure on the micro-device 30, but which pressure may be overcome by the sliding movement of the plunger 45.  For example, as illustrated in FIGS. 4A and 4B, the friction engagement feature 300 is formed along a portion of the dissection body 20 as a relatively curved rectangular single piece spring.  FIGS. 5A and 5B illustrate another example embodiment of a friction feature 300', formed along a portion of the dissection body 20 as a notch surrounded by two thin cutouts to form another type of spring. The friction engagement features 300 and 300' may be formed integrally with the dissection body 20.” Wengreen et al. further discloses the method steps of arranging the implantable medical device (30) within the tool (30 is inserted into 20 of 100 as seen in Figs. 1-2, 4A-5B); arranging the implantable medical device to contact the stop (300 or 300’, Figs. 4A-5B) adjacent to the distal opening (Paragraph [0038]); and passing the implantable medical device (30) over the stop and from the housing through the distal opening of the housing (via sliding movement of the plunger 300 or 300’, Paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention modify the introducer of the method to add a friction engagement feature in the form of a spring stop on the inner surface of the bore through the intermediate portion near the distal opening of Foster et al. so that the medical device contacts and passes over the stop before exiting the distal opening as taught by Wengreen et al. in order to prevent the device from falling out of the tool prior to a successful implantation within the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775